ORDER
Pursuant to SCR 3.370, the decision of the Board of Governors is hereby adopted.
Respondent failed to seek the lawful objective of his client in violation of DR 7-101(A)(1) in that he failed to negotiate a lump sum settlement with the employer’s workers’ compensation insurance carrier, which was prepared to do so, despite specific instructions from his client to seek a lump sum settlement of her claim.
Respondent is hereby publicly reprimanded for his unprofessional conduct and is ordered to pay all costs.
All concur except STEPHENS, C.J., not sitting.
ENTERED: June 6, 1991.
(s) Charles M. Leibson Acting Chief Justice